UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE GUARDIAN LIFE INSURANCE COMPANY
OF AMERICA,                                   15cv461 (JGK)

                        Plaintiff,            ORDER

              - against -
                                                USDC SONY
THE WILLMS FINANCIAL NETWORK, LLC,              DOCUMENT
                                                ELECTRONICALLY FILED

                        Defendant.              DOC#     ----~r-~~     _
                                                           J_::~:L!t ...
                                                DA TE FILED:

JOHN G. KOELTL, District Judge:

     A Report and Recommendation was entered by Magistrate Judge

James L. Cott, on December 19, 2018, recommending that this

Court award the plaintiff damages in the amount of $568,235.52.

Magistrate Judge Cott also advised the parties that they had 14

days to file objections and that a failure to file timely

objections would result in waiver of objections and preclude

further appellate review.

     No objections have been filed and the time for objections

has passed.     Moreover, the Report and Recommendation are well

founded.   The Court therefore adopts the Report and

Recommendation.     The Clerk is directed to enter judgment for the

plaintiff in the amount of $568,235.52 and to close this case.

SO ORDERED.

Dated:     New York, New York
           January 18, 2019

                                     ~ (,<<~.John G. Koeltl
                                      United States District Judge
